Keefe, Judge:
This is an appeal for a reappraisement of the value found by the appraiser at the port of Pembina upon 500 sacks of 100 pounds each of Bronco Pure Shorts, from Alberta, Canada. The merchandise was entered at Canadian $25 per ton and was appraised at Canadian $26 per ton.
The evidence presented at the trial is convincing that the price of shorts at Calgary, Alberta, the principal market, was $25 per ton and that the merchandise was sold upon a credit basis at a dollar more per ton.
I,therefore, make the following findings of fact:
1. The merchandise herein consists of Bronco shorts.
2. The foreign value is the same as the export value.
3. The principal market for shorts is Calgary, Canada.
4. The foreign value of the Bronco shorts at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of Canada, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was Canadian $25 per ton.
*733I therefore find as a matter of law that the dutiable valve of the merchandise is as set out in paragraph 4 of the findings of fact. Judgment will be entered in favor of the plaintiff.